DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/25/2022 has been entered.

	Claims 1-20 are unchanged; therefore, claims 1-20 are pending in the application, of which, claims 1, 8, and 15 are presented in independent form.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on Indian Patent Application No. 201941053078 filed on 12/20/2019. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 04/25/2022 was filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner but the references cited were not obvious over the allowed claims.
 
Allowance
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not render obvious, nor anticipate the combination of claimed elements recited in the independent claims. In particular, the prior art does not teach “identifying a backup generation event for the limited-access user data based on a protection policy; in response to identifying the backup generation event: obtaining fragmented user data from an application that gates access to the limited-access user data; obtaining organizational metadata associated with the fragmented user data from the application; making a determination that the fragmented user data is associated with a user data visualization; in response to making the determination: obtaining user data visualization metadata associated with the fragmented user data from the application; generating a user data visualization enhanced user data backup using the: organizational metadata, user data visualization metadata, and the fragmented user data; and performing a restoration of the limited-access user data using the user data visualization enhanced user data backup, wherein performing the restoration comprises modifying the user data visualization enhanced user data backup using the user data visualization metadata.” (in combination with the other limitations of the independent claims). 
The prior arts (Crofton, Amarendran, and Machalani references) disclose a policy engine for deciding what and how to back up or synchronize files for email archiving and restore and user profiles containing visual configurations but do not disclose performing a restoration of the limited-access user data using the user data visualization enhanced user data backup, wherein performing the restoration comprises modifying the user data visualization enhanced user data backup using the user data visualization metadata. as being claimed and argued by the applicant.
Additionally, the claims have been reviewed for compliance with §101 under Alice analysis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY CHEUNG whose telephone number is (571)272-9785. The examiner can normally be reached MON-TH 8:00AM-4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eddy Cheung/Examiner, Art Unit 2165